Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after April 25th 2019, is being examined under the first inventor to file provisions of the AIA .
	Claim 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a receiving unit adapted for’, ‘a training module adapted for’, and ‘a prediction unit adapted for’ in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a receiving unit adapted for”, “training module adapted for”, and “a prediction unit adapted for” of claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the receiving, training, and prediction function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claim 1-4, 6-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 over Ceccaldi (US 20190046068 A1) in view of Yi (Yi et al, 2018, “DualGAN: Unsupervised Dual Learning for Image-to-Image Translation”) and further in view of Gao (US 20190114348 A1).

	Regarding claim 1, Ceccaldi teaches a computer-implemented method for modifying patterns in datasets, the method using a generative adversarial network comprising a generator and a discriminator, the method comprising ([Ceccaldi, 0007] “In a second aspect, a method is provided for training a generator neural network to output segmented MR images. First data acquired from an MRI system is input into an encoder network of the generator neural network ... The discriminator network is configured to classify the latent space as acquired from a first domain or second domain. The discriminator network calculates a second value based on a second loss function for the classification”): 
providing data samples, the data samples comprising each a base data sample with a pattern ([Ceccaldi, Figure 6] discloses the method receives the data from first and second domain, [Ceccaldi, 0007] “The discriminator network is configured to classify the latent space as acquired from a first domain or second domain. The discriminator network calculates a second value based on a second loss function for the classification. The encoder network is adjusted as a function of the first value and second value. Inputting, inputting, calculating, inputting, calculating, and adjusting are repeated until a training loss converges”, discriminator classify the data acquired from a first domain or second domain), 
training of the generator for building a model of the generator using an adversarial training method and using the data samples as input ([Ceccaldi, 0084] “To train the deep learning generator, categorical cross-entropy drives the loss to either separate the brain, or the tissues or everything at once”), wherein the discriminator receives as input dataset, the dataset comprising each a prediction output of the generator based on a base data sample, thereby optimizing a joint loss function for the generator and the discriminator ([Ceccaldi, 0007] “The discriminator network is configured to classify the latent space as acquired from a first domain or second domain. The discriminator network calculates a second value based on a second loss function for the classification. The encoder network is adjusted as a function of the first value and second value. Inputting, inputting, calculating, inputting, calculating, and adjusting are repeated until a training loss converges”, discriminator classifiy the data acquired from a first domain or second domain, [Ceccaldi, 0068] “At act A240, the latent space 431 (feature data) is input into a discriminator network 411. The discriminator network 411 is configured to classify the feature data as acquired from a first domain or second domain. In an embodiment, a convolutional network structure is used for the discriminator network 411. The discriminator network 411 receives feature data generated by the encoder network 401. The feature data is propagated through a plurality of convolutional layers with for example, the image dimension down and the channel dimension multiplied”, discloses what type of input does discriminator receive, [Ceccaldi, 0045] “The training of the machine learnt network 400 includes teaching the network to both output segmented data 439 that is similar to ground truth segmented data and also to output protocol independent data. In an embodiment, the training is performed by adjusting weights in the machine network as a function of a loss function from both the decoder network (e.g. the difference between the segmented data 439 and ground truth data) and a loss function from an adversarial network that is trained to discriminate between domain specific features of the encoder network 401. The updated loss using the Domain Adaptation becomes: L.sub.tot=L.sub.seq(θ.sub.enc+θ.sub.dec)−αL.sub.disc(θ.sub.enc+θ.sub.disc)”, discloses the process of optimizing the loss function of discriminator and generator), and 
predicting an output dataset for unknown data samples as input for the generator without the discriminator ([Ceccaldi, 0006] “A patient is scanned by the magnetic resonance imaging system to acquire magnetic resonance data. The magnetic resonance data is input to a machine learnt generator network trained to extract features from input magnetic resonance data and reconstruct domain independent images using the extracted features”, generative network reconstruct the original image (making prediction of original image) using extracted feature).
Yi teaches providing pairs of data samples ([Yi, page 3, Figure 1] is showing the Generator and the Discriminator receiving a pair of inputs (fake, real), [Yi, page 3, left column, second paragraph, line 8-10] “The discriminator DA is trained with v as positive samples and GA(u; z) as negative examples, whereas DB takes u as positive and GB(v; z0) as negative”). 
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Ceccaldi and Yi to use providing pairs of data samples (positive and negative) to the discriminator of Yi to implement the autonomous data modification system of Ceccaldi. The suggestion and/or motivation for doing so is to increase the performance of the discriminator, as the discriminator requires samples to train itself to discriminate the positive and negative data.
Gao teaches providing a modified data sample with a corresponding modified pattern, wherein the modified pattern is determined by applying at least one random modification to the base data sample ([Gao, 0061] “In operation, a random noise generator 308 generates a noise vector that contains random noise information, e.g., Gaussian noise. The generator component 110 maps the random noise information together with the query into a single key term”. [Gao, 0141] “According to fifth aspect, the generator component of the fourth aspect uses the random information to modify an input vector that is fed to the encoder”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Ceccaldi, Yi, and Gao to use the method of applying random modification to data of Gao to implement the autonomous data modification system of Ceccaldi and Yi. The suggestion and/or motivation for doing so is to improve the performance of discriminator, as negative data needs to be generated to train the discriminator.

	Regarding claim 13, Ceccaldi in view of Yi, and further in view of Gao teaches a machine-learning system for modifying patterns in datasets using a generative adversarial network, comprising a generator network system and a discriminator network system, the machine-learning system ([Ceccaldi, Figure 8] teaches the hardware including control unit, processor, memory, and display. [Ceccaldi, 0007] “In a second aspect, a method is provided for training a generator neural network to output segmented MR images. First data acquired from an MRI system is input into an encoder network of the generator neural network ... The discriminator network is configured to classify the latent space as acquired from a first domain or second domain. The discriminator network calculates a second value based on a second loss function for the classification”). Claim 13 is a system claim having similar limitation to the method claim 1. Therefore, it is rejected with same rationale as claim 1 above.

Regarding claim 20, Ceccaldi in view of Yi, and further in view of Gao teaches a computer program product for modifying patterns in datasets using a generative adversarial network comprising a generator network system and a discriminator network system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, said program instructions being executable by one or more computing systems or controllers to cause said one or more computing systems ([Ceccaldi, Figure 8, Claim 17] “a generator network configured with a discriminator network and a critic function to generate domain independent magnetic resonance image data; a memory configured to store the generator network as trained;”, teaches the hardware including control unit, processor, memory, and display. [Ceccaldi, 0007] “In a second aspect, a method is provided for training a generator neural network to output segmented MR images. First data acquired from an MRI system is input into an encoder network of the generator neural network ... The discriminator network is configured to classify the latent space as acquired from a first domain or second domain. The discriminator network calculates a second value based on a second loss function for the classification”). Claim 20 is a computer program product claim having similar limitation to the method claim 1. Therefore, it is rejected with same rationale as claim 1 above.

Regarding claim 2, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the joint loss function is a Wasserstein loss function ([Ceccaldi, 0051] “During the training process, to avoid or limit one or more of the above referenced issues, the discriminator network 411 provides a gradient calculated using a Wasserstein distance. The Wasserstein distance is a measure of the differences between probability distributions”)

Claim 14 is a system claim having similar limitation to the method claim 2. Therefore, it is rejected with same rationale as claim 2 above.

Regarding claim 3, Ceccaldi in view of Yi, and further in view of Gao teaches further comprising training of different models for the generator network using the adversarial training method and using the pairs of data samples as input, wherein the modified data sample are modified according to a different aspect ([Yi, page 3, Figure 1] is showing the Generator and the Discriminator receiving a pair of inputs (fake, real), [Yi, page 3, left column, second paragraph, line 8-10] “The discriminator DA is trained with v as positive samples and GA(u; z) as negative examples, whereas DB takes u as positive and GB(v; z0) as negative”, are showing the invention of Yi receiving a pair of inputs in the generator and the discriminator. [Yi, page 6, Figure 4; Figure 6] “Figure 4: Photo!sketch translation for faces. Results of DualGAN are generally sharper than those from cGAN, even though the former was trained using unpaired data, whereas the latter makes use of image correspondence” shows the process of modifying the data sample according to the various aspects, for example, photo->sketch, or Chinese painting->oil painting).

Regarding claim 4, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the generator is a neural network having as many output nodes as input nodes, and having less hidden layer nodes than the number of input nodes ([Ceccaldi, The first figure, 400 ‘Machine Learnt Network’] shows the equal size of data for the input and the output, [Ceccaldi, 0040] “Various units or layers may be used, such as convolutional, pooling (e.g., max pooling), deconvolutional, fully connected, or other types of layers. Within a unit or layer 435, any number of nodes is provided. For example, 100 nodes are provided. Later or subsequent units may have more, fewer, or the same number of nodes. In general, for convolution, subsequent units have more abstraction. For example, the first unit provides features from the image, such as one node or feature being a line found in the image. The next unit combines lines, so that one of the nodes is a corner. The next unit may combine features (e.g., the corner and length of lines) from a previous unit so that the node provides a shape indication. For transposed-convolution to reconstruct, the level of abstraction reverses. Each unit or layer 435 in the encoder 401 reduces the level of abstraction or compression while each unit or layer 435 in the decoder increases the level of abstraction”).

Regarding claim 6, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the discriminator is a PatchGAN ([Yi, page 3, right column, 3.2 Network Configuration, second paragraph] “For discriminators, we employ the Markovian PatchGAN architecture as explored in [8], which assumes independence between pixels distanced beyond a specific patch size and models images only at the patch level rather than over the full image. Such a configuration is effective in capturing local high-frequency features such as texture and style, but less so in modeling global distributions”).
Claim 16 is a system claim having similar limitation to the method claim 6. Therefore, it is rejected with same rationale as claim 6 above.

Regarding claim 7, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the joint loss function is a weighted combination of loss functions ([Ceccaldi, Claim 19] “The system of claim 18, wherein the generator network is trained using a loss function that is calculated as a combination of a first value from a first loss function provided by the decoder and a second value from a second loss function provided by an adversarial learnt network trained to classify concatenated features from the compact representation as either from a first domain or a second domain”).

Regarding claim 8, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the loss function is related to content loss of the base data sample and wherein the content loss is determined using a feature map of a pre- trained neural network ([Yi, page 5, the last line of the left column – 4th line of the right column] “In all these tasks, cGAN was trained with labeled (i.e., paired) data, where we ran the model and code provided in [4] and chose the optimal loss function for each task: L1 loss for facade!label and L1 + cGAN loss for the other tasks (see [4] for more details). In contrast, DualGAN and GAN were trained in an unsupervised way, i.e., we decouple the image pairs and then reshuffle the data.”, Yi calculates the loss for each translations of the images, using DualGAN and GAN were pre-trained in unsupervised way).
Claim 17 is a system claim having similar limitation to the method claim 8. Therefore, it is rejected with same rationale as claim 8 above.

Regarding claim 10, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the providing pairs of data samples comprises: providing a set of images with patterns ([Yi, page 3, Figure 1] “Figure 1: Network architecture and data flow chart of DualGAN for image-to-image translation”, shows the Generators and the Discriminator receiving a pair of images with patterns), determining at least one pattern to be modified ([Yi, page 5, left column, Figure 3] “Figure 3: Results of label!facade translation. DualGAN faithfully preserves the structures in the label images, even though some labels do not match well with the corresponding photos in finer details. In contrast, results from GAN and cGAN contain many artifacts. Over regions with labelphoto misalignment, cGAN often yields blurry output (e.g.,the roof in second row and the entrance in third row)”, shows that the DualGAN successfully determines which pattern to be preserved and which pattern to be modified), randomly modifying the at least one pattern of the images using a random number generator ([Reed, page 8, left column, Figure 8] “As shown in Fig. 1, image u 2 U is translated to domain V using GA. How well the translation GA(u; z) fits in V is evaluated by DA, where z is random noise, and so is z0 that appears below. GA(u; z) is then translated back to domain U using GB, which outputs GB(GA(u; z); z0) as the reconstructed version of u. Similarly, v 2 V is translated to U as GB(v; z0) and then reconstructed as GA(GB(v; z0); z). The discriminator DA is trained with v as positive samples and GA(u; z) as negative examples, whereas DB takes u as positive and GB(v; z0) as negative. Generators GA and GB are optimized to emulate “fake” outputs to blind the corresponding discriminators DA and DB, as well as to minimize the two reconstruction losses kGA(GB(v; z0); z)􀀀vk and kGB(GA(u; z); z0) 􀀀 uk”, the translation from an image to an image uses a random noise), and relating one out of the set of images and a related image with the at least one pattern defining one of the pairs comprising the base data sample and the modified data sample ([Yi, page 5, right column, 4th -5th paragraph] “In many cases, DualGAN also compares favorably over the supervised cGAN in terms of sharpness of the outputs and faithfulness to the input images; see Figures 2, 3, 4, 5, and 8. This is encouraging since the supervision in cGAN does utilize additional image and pixel correspondences. On the other hand, when translating between photos and semantic-based labels, such as map$aerial and label$facades, it is often impossible to infer the correspondences between pixel colors and labels based on targeted distribution alone. As a result, DualGAN may map pixels to wrong labels (see Figures 9 and 10) or labels to wrong colors/textures (see Figures 3 and 8). Figures 6 and 7 show image translation results obtained using the two unlabeled datasets, including oil<->Chinese, plastic->metal, metal->stone, leather->fabric, as well as wood<->plastic”, Yi teaches finding correspondence (relation) between labels and pixel colors. Figure 9 also shows the GT, DualGAN, GAN), and cGAN finds the map images corresponds to the input image).
Claim 18 is a system claim having similar limitation to the method claim 10. Therefore, it is rejected with same rationale as claim 10 above.

Regarding claim 11, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the training of the generative adversarial network is terminated if a result of the joint loss function is smaller than a relative threshold value when comparing the result of the current iteration with a previous iteration ([Ceccaldi, Claim 10] “calculating, by the discriminator network, a second value based on a second loss function for the classification; adjusting the encoder network as a function of the first value and second value; and repeating sequentially inputting, inputting, calculating, inputting, calculating, and adjusting until a training loss converges”).

Regarding claim 12, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the base data sample and a modified data sample are images ([Ceccaldi, 0058] “In an embodiment, the conditional discriminator network may also use the raw MR data (e.g. input images) as input. The additional information from the input images may help the conditional discriminator determine if the input data is generated or ground truth”).
Claim 19 is a system claim having similar limitation to the method claim 12. Therefore, it is rejected with same rationale as claim 12 above.

Claim 5 and 15 are rejected under 35 U.S.C. 103 over Ceccaldi (US 20190046068 A1) in view of Yi (Yi et al, 2018, “DualGAN: Unsupervised Dual Learning for Image-to-Image Translation”), in view of Gao (US 20190114348 A1), and further in view of Elgammal (US 20190392624 A1).

Regarding claim 5, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the discriminator is a neural network having as many input nodes as the generator, has output nodes ([Ceccaldi, The first figure, 411, ‘Discriminator Network’] shows the number of nodes decreasing from the input to the output, [Ceccaldi, 0040] “Various units or layers may be used, such as convolutional, pooling (e.g., max pooling), deconvolutional, fully connected, or other types of layers. Within a unit or layer 435, any number of nodes is provided. For example, 100 nodes are provided. Later or subsequent units may have more, fewer, or the same number of nodes. In general, for convolution, subsequent units have more abstraction. For example, the first unit provides features from the image, such as one node or feature being a line found in the image. The next unit combines lines, so that one of the nodes is a corner. The next unit may combine features (e.g., the corner and length of lines) from a previous unit so that the node provides a shape indication. For transposed-convolution to reconstruct, the level of abstraction reverses. Each unit or layer 435 in the encoder 401 reduces the level of abstraction or compression while each unit or layer 435 in the decoder increases the level of abstraction”).
Ceccaldi in view of Yi, and further in view of Gao does not specifically teach the discriminator having two output nodes.
Elgammal teaches the generator having having two output nodes ([Elgammal, 0043] “In order to “train” the system, all of the works of art, and each of their associated labels, included in source blocks 110, are passed through block 108 for presentation as digitized data to discriminator 100. Discriminator 100 has two output nodes 112 and 114”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Ceccaldi, Yi, Gao, and Elgammal to use discriminator having two output nodes of Elgammal to implement the autonomous data modification system of Ceccaldi, Yi, Gao. The suggestion and/or motivation for doing so is to compress the input feature so that it can output either positive or negative.

	Claim 15 is a system claim having similar limitation to the method claim 4 and 5. Therefore, it is rejected with same rationale as claim 4 and 5 above.

Claim 9 is rejected under 35 U.S.C. 103 over Ceccaldi (US 20190046068 A1) in view of Yi (Yi et al, 2018, “DualGAN: Unsupervised Dual Learning for Image-to-Image Translation”), in view of Gao (US 20190114348 A1), and further in view of Reed (Reed, 2016, “Generative Adversarial Text to Image Synthesis”).

Regarding claim 9, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the modified data sample comprises, in contrast to the relating data samples, continuous lines instead of dashed lines, black-and-white instead of equivalent colored pattern, text-less pattern instead of pattern with text, and line- free image instead of mixed line/text image ([Yi, page 6, Figure 6] “Experimental results for translating Chinese paintings to oil paintings (without GT available). The background grids shown in the GAN results imply that the outputs of GAN are not as stable as those of DualGAN”, teaches converting black-white to colored pattern, [Yi, page 8, Figure 8] “Map→aerial photo translation. Without image correspondences for training, DualGAN may map the orange-colored interstate highways to building roofs with bright colors. Nevertheless, the DualGAN results are sharper than those from GAN and cGAN” and [Yi, page 8, Figure 9] “Results for aerial photo→map translation. DualGAN performs better than GAN, but not as good as cGAN. With additional pixel correspondence information, cGAN performs well in terms of labeling local roads, but still cannot detect interstate highways”).
	Ceccaldi in view of Yi, and further in view of Gao does not specifically teach modified data sample comprises, text-less pattern instead of pattern with text, and line- free image instead of mixed line/text image.
Reed teaches modified data sample comprises, text-less pattern instead of pattern with text, and line- free image instead of mixed line/text image ([Reed, page 1, Figure 1] “Figure 1. Examples of generated images from text descriptions. Left: captions are from zero-shot (held out) categories, unseen text. Right: captions are from the training set”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Ceccaldi, Yi, Gao, and Reed to use the modified data sample comprises text-less pattern to pattern with text, and line-free image instead of mixed line/text image of Reed to implement the autonomous data modification system of Ceccaldi, Yi, and Gao. The suggestion and/or motivation for doing so is to enable the invention to handle a wider variety of types of images.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Regarding a system comprising generator and discriminator
US 20190353800 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can normally be reached on 7:30 AM - 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUN KWON/
Examiner, Art Unit 2127
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126